In the Supreme Court of Georgia



                                          Decided: August 9, 2022



S22Y0665, S22Y0666, S22Y0667, S22Y0668, IN THE MATTER OF

          GRADY ALEXANDER ROBERTS III (four cases).

     PER CURIAM.

     These four matters are before this Court on four separate

reports and recommendations of the State Disciplinary Review

Board,    each     of   which      reviewed     separate      reports    and

recommendations made by Special Master Catherine H. Hicks.1 The

Review Board reports recommend that respondent Grady Alexander

Roberts III (State Bar No. 609540), who has been a member of the



     1   The Rules and Regulations of the State Bar of Georgia governing
disciplinary proceedings were amended on January 12, 2018, based on an
Order of the Supreme Court of Georgia. The Order provides in part that “the
former rules shall continue to apply to disciplinary proceedings commenced
before July 1, 2018[.]” Because these cases were commenced prior to July 1,
2018, they are proceeding under the former Rules. In the Matter of Podvin, 304
Ga. 378, 378 n.1 (818 SE2d 651) (2018).
Bar since 1994, be disbarred for a number of violations of the

Georgia Rules of Professional Conduct in four separate client

matters. For the reasons discussed below, we accept the

recommendation of the Review Board and disbar Roberts.

     At the outset, a note about the scope of this opinion. The Bar

alleged a number of violations against Roberts in these four

disciplinary matters: State Disciplinary Board Docket (“SDBD”)

Nos. 6875, 6876, 6963, and 7027.2 But the special master and the

Review Board reached different conclusions about whether certain

Rules had been violated. And for certain other alleged violations,

even where the special master and the Review Board agreed, the

issues appear to us to be debatable. That said, from our review of

the record, it cannot be reasonably disputed that Roberts committed

numerous violations of multiple Rules, including several for which

disbarment is an available sanction, and that disbarment is the


     2  In addition to these four matters, the special master was considering
seven other matters against Roberts, two of which appear to have since been
dismissed. A special master has also been appointed in five additional
disciplinary matters against Roberts. We do not consider those additional
matters here.

                                     2
appropriate sanction in the light of these violations. So we address

here only those violations the record clearly supports. See In the

Matter of Morris, 302 Ga. 862, 864, n.3 (809 SE2d 799) (2018)

(declining to reach question of whether attorney violated Rule 8.4

(a) (3) because attorney clearly violated a number of other Rules for

which disbarment was an appropriate sanction). Specifically, we

address only the violations established in SDBD Nos. 6963 and

7027, and we do not address the allegations in SDBD Nos. 6875 and

6876.

                        Procedural Issues

     As a threshold matter, Roberts has raised a number of

procedural objections to these disciplinary proceedings. None have

merit.

     First, Roberts contends that he did not receive fair notice of the

charges against him. The formal complaints listed numerous factual

assertions followed by a recitation of the Rules that he was charged

with violating, and he contends that it was “simply impossible” to

discern which conduct supposedly established a violation of which

                                  3
Rule. Roberts is correct that he is entitled to fair notice of the

charges against him in a proceeding that could result in his

disbarment. See In re Ruffalo, 390 U.S. 544, 550 (88 SCt 1222, 20

LE2d 117) (1968). But here, “no new charges were added following

the filing of the formal complaint and [Roberts] was given ample

notice and a full opportunity to present a defense to those charges.”

In the Matter of Henley, 271 Ga. 21, 22 (3) (518 SE2d 418) (1999).

And Roberts’s assertion that it was “simply impossible” to discern

which conduct established a violation of which Rule is not supported

by a review of the formal complaints.

     Next, in several related objections, Roberts contends that the

Bar failed to satisfy its burden of proof by failing to introduce

sufficient evidence of the alleged Rules violations; that it was

improper for the Bar, the special master, and the Review Board to

rely on rulings made in the underlying cases by the trial and

appellate courts; and that the Review Board failed to review the

record, instead making a blanket adoption of the special master’s

findings of fact and conclusions of law. Each of these contentions

                                 4
fails.     The record contains abundant documentation about the

underlying civil proceedings, testimony on these matters was taken

at a number of hearings, and numerous facts to which Roberts

expressly stipulated in separately filed documents were admitted

during these proceedings. A review of the special master’s orders on

summary judgment, as well as her reports and recommendations,

shows that she relied extensively on this evidence in rendering her

decisions, rather than simply relying on the contents of the various

court rulings. Similarly, the four reports and recommendations filed

by the Review Board show no sign that the Board failed to

independently review the records before it or that it simply made a

blanket adoption of the rulings made by the special master.

         Finally, Roberts contends that he is entitled to constitutional

due process protections, including those recognized in Brady v.

Maryland, 373 U.S. 83 (83 SCt 1194, 10 LE2d 215) (1963). He argues

that his “motion for discovery, inspection, production and copying of

evidence favorable to the respondent,” which he filed in the

underlying disciplinary proceedings, should have been granted. But

                                     5
Roberts offers no authority showing that Brady applies to

disciplinary proceedings, we are aware of no case in which we have

applied Brady in any lawyer disciplinary matter before us, and Rule

4-212 (c) (which provides that “[b]oth parties to the disciplinary

proceeding may engage in discovery under the rules of practice and

procedure then applicable to civil cases in the State of Georgia”)

indicates that discovery in disciplinary proceedings is governed by

the rules of civil procedure.3 See also former Rule 4-221 (e) (2)

(generally, “the procedures and rules of evidence applicable in civil

cases” apply in disciplinary proceedings). In the alternative, Roberts

maintains that, independent of due process considerations, the

Office of General Counsel is bound by Rule 3.8, which sets out

“special responsibilities of a prosecutor,” because the Office




      3 Moreover, in its response to Roberts’s underlying discovery motion, the
Bar asserted that, despite the fact that these matters had by then been pending
for some time, Roberts had not conducted the discovery to which he was
entitled, and he was using his motion as a means to sidestep his failure to
engage in the appropriate process. That fact further counsels against
concluding that these proceedings were defective because Roberts’s discovery
motion was denied.


                                      6
functions in disciplinary proceedings as a prosecutor.4 However, that

Rule applies only to prosecutors in criminal cases, and Roberts cites

no authority that supports extending it to cover the Bar’s Office of

General Counsel in a disciplinary proceeding. 5

                              SDBD No. 6963

      The facts underlying this matter—as found by the special

master and supported by the record—are as follows.6 Roberts filed a

complaint for wrongful foreclosure on behalf of a client. The

defendants were not satisfied with Roberts’s responses to discovery

and so moved for sanctions or to compel discovery. Roberts did not

respond and instead dismissed the action. Roberts did not inform

the client of either the motion for sanctions or the dismissal of the


      4 Among other things, this Rule imposes a duty to “make timely
disclosure to the defense of all evidence or information known to the prosecutor
that tends to negate the guilt of the accused or that mitigates the offense.”
Rule 3.8 (d).
      5Although Roberts challenges the use of a summary judgment procedure
in SDBD Nos. 6875 and 6876, we need not address this contention given our
conclusion that disbarment is proper without regard to the dispositions in
those cases.
      6See In the Matter of Cook, 311 Ga. 206, 215-16 (1) (857 SE2d 212) (2021)
(Court defers to fact-findings of the special master where they are supported
by the record).

                                       7
suit. The defendants then sought attorney fees related to their

motion to compel discovery, but Roberts again did not respond or

inform his client. The client learned about the motion through other

means.

     Neither Roberts nor the client appeared for a hearing on the

request for attorney fees, and the trial court entered a substantial

award of fees against Roberts and his client, jointly and severally,

about which Roberts failed to inform his client. Roberts sought to

appeal the order on sanctions and moved to set aside the order in

the trial court, but the appeal was dismissed, and the trial court

denied the motion to set aside. Roberts did not inform his client that

the appeal had been dismissed. Roberts then continued a similar

pattern of actions and inactions, resulting in, among other things,

the imposition of more fees and the dismissal of another appeal.

Roberts yet again failed to inform his client about those.

     Among other rules, the Bar alleged that Roberts’s conduct

violated Rules 1.1 (lawyer shall provide competent representation to

a client) and 1.2 (a) (lawyer shall abide by a client’s decisions

                                  8
concerning the scope and objectives of representation and shall

consult with the client as to the means by which they are to be

pursued). The maximum sanction for a single violation of either Rule

is disbarment.

     The Bar alleged that Roberts violated Rule 1.1 by failing to

respond to the motions for sanctions and attorney fees, attend

hearings, or follow the proper procedures for filing appeals. Roberts

contends that he was not obligated to respond to the motions for

sanctions and fees, but he does not explain how his inaction was

competent representation. Failing to respond to a motion for

sanctions can violate Rule 1.1. See In the Matter of Hooks, 292 Ga.

781 (741 SE2d 645) (2013) (attorney who did not respond to the

opposing party’s discovery, motion to compel, or motion for sanctions

did not provide competent representation to the client). And

although Roberts insists that his appeal of the fees award was

improperly dismissed, he cites no authority to support that

conclusion, and he did not seek review of the dismissal order by



                                 9
either motion for reconsideration in the Court of Appeals or a

petition for writ of certiorari in this Court.

     The Bar alleged that Roberts violated Rule 1.2 (a) by failing to

communicate with the client about matters including the motions

for sanctions and attorney fees and the judgments entered against

him, and by failing to obtain the client’s informed consent as to

Roberts’s actions and inactions in response to the motions and

judgments, which deprived the client of the ability to make informed

decisions about his cases. Roberts contends that he obtained the

client’s informed consent at the beginning of the representation and

communicated and consulted with him throughout, but the client’s

testimony in the underlying disciplinary proceedings contradicts

this assertion and establishes that Roberts failed to inform the client

about numerous matters including his dismissal of the underlying

suit, the entry of fee awards against him, and the status of case-

related matters.




                                   10
                               SDBD No. 7027

     According to the special master, and as shown in the record,7

in 2014 Roberts was retained by a client, who was 68 years old and

living on Social Security, to get a mortgage modification. The client

was never presented with a modification document to review and

was not updated on the status of her application. When the client

asked about the status of her loan modification, Roberts’s staff

informed her that they were waiting to hear from the mortgage

company. She eventually learned from Roberts’s staff that her loan

modification had been denied. Roberts informed the client that he

believed she had a good case and that he could help her keep her

house, and she understood that he had discovered a problem with

the mortgage paperwork that would absolve her of her mortgage

obligations altogether, although he did not explain the problem or

process to her. Later, the client received a notice of acceleration from

the mortgage lender threatening foreclosure of her home. When she




     7   See Cook, 311 Ga. at 215-16 (1).

                                       11
called Roberts about the notice, he assured her that there could be

no foreclosure while the house was the subject of litigation. Despite

that assurance, the client’s home was sold in an April 2015 non-

judicial foreclosure sale. Then, without the client’s knowledge or

consent, Roberts filed a wrongful foreclosure action on the client’s

behalf, but the superior court granted motions to dismiss filed by the

defendants on several bases. Roberts never informed the client

about filing the action or the dismissal, brushing off her inquiries

about the status of her situation. She continued to make fee

payments to Roberts.

     Some time later, the buyer of the client’s home filed a

dispossessory action against the client in magistrate court, to which

Roberts filed an answer and counterclaim, but after a hearing, the

court granted a writ of possession to the buyer and dismissed the

client’s counterclaim. The court also entered a monetary award

against the client and ordered that, if she elected to appeal, she

would be required to pay significant costs into the court’s registry.

Roberts failed to inform the client about the monetary award or the

                                 12
appeal-related costs, and, despite these costs, Roberts filed an

appeal to the superior court. The client received a notice of eviction,

and Roberts advised the client to file bankruptcy to forestall the

eviction. Although the client agreed to do so and paid the filing fee

to one of Roberts’s employees, she later learned that the bankruptcy

case was dismissed because of a failure to pay the filing fee. After

the appeal of the writ of possession was docketed in the superior

court, the magistrate court entered another order allowing for

execution of the writ of possession. Roberts filed an application for

discretionary appeal in the Court of Appeals, but the application was

dismissed.

     Roberts then failed to appear in superior court at the hearing

on his client’s appeal from the magistrate court’s order. The superior

court entered an order dismissing the appeal, deeming the client to

have abandoned it. Roberts filed an application for discretionary

appeal in this Court, which transferred the application to the Court

of Appeals. Roberts filed a non-notarized affidavit of indigency on

his client’s behalf, but he had not discussed the affidavit with the

                                  13
client and she did not authorize its filing. Once the application was

transferred to the Court of Appeals, it was granted, but the later

appeal was dismissed because Roberts failed to file a timely notice

of appeal.8 The superior court later granted the buyer an immediate

right of possession and denied all of the client’s counterclaims, after

which Roberts again requested fees from the client. Roberts

appealed the superior court’s order, but the application for

discretionary appeal was denied. Roberts took no further action on

the client’s behalf.

      Among other rules, the Bar alleged that Roberts’s conduct

violated Rules 1.1, 1.2 (a), 1.3 (lawyer shall act with reasonable

diligence and promptness in representing a client), and 1.4 (lawyer

shall reasonably consult with the client about the means by which

the client’s objectives are to be accomplished, shall keep the client



      8 The Court of Appeals’ order included a statement noting Roberts’s
repeated prior untimely filings in that court and directing its clerk to transmit
a copy of the dismissal order to the Bar’s Office of General Counsel. The Court
of Appeals later issued an order revoking Roberts’s permission to practice in
that court, at which point Roberts owed it more than $23,000 in unpaid filing
fees.

                                       14
reasonably informed about the status of the matter, and shall

explain a matter to the client to the extent reasonably necessary to

permit the client to make informed decisions regarding the

representation). The maximum available sanction for a single

violation of Rule 1.3 is disbarment, while the maximum available

sanction for a single violation of Rule 1.4 is a public reprimand.

     The Bar alleged that Roberts violated Rule 1.1 by failing to

follow deadlines for filing appeals, by intentionally failing to attend

hearings, and by causing his client’s bankruptcy case to be dismissed

by failing to pay the filing fee. In his exceptions, Roberts simply

states that he had the professional discretion to determine the

manner in which matters should be pursued and asserts that the

Bar failed to show that his actions were unsupported by the law. But

the record shows that the manner in which Roberts chose to pursue

these matters was not reasonable or competent and he failed to

explain how his actions constituted a reasonable exercise of

professional discretion or were supported by Georgia law. Roberts

further asserts that he did not timely receive notice of the Court of

                                  15
Appeals’ order granting the discretionary application and suggests

that the Court of Appeals could have set aside and re-entered its

order so that a notice of appeal could have been timely filed. But the

notice of appeal filed by Roberts does not mention any purported

defect in service (nor does the order granting the application, for that

matter) and there is no indication that Roberts complained of a

defect in service or sought to have the order granting the application

set aside and re-entered or to otherwise remedy the dismissal.

     As for Rule 1.2 (a), the record demonstrates that Roberts failed

to consult with his client about the action for wrongful foreclosure

that he filed on her behalf. And Roberts’s communications with the

client about the appeals that he filed on her behalf did not include

consulting with the client about the means by which her objectives

were to be pursued, as Rule 1.2 (a) requires.

     With respect to Rule 1.3, the record shows that Roberts failed

to diligently pursue matters for the client, abandoned certain court

filings, failed to ensure filing fees were paid, and disregarded

deadlines.

                                  16
        Finally, as to Rule 1.4, Roberts failed to inform, consult with,

and explain to the client matters regarding her litigation. Before this

Court, Roberts contends that he was unable to reach the client once

she was contacted by the Bar about Roberts’s handling of her case,

but the client testified that her communication with the Bar

happened after the entirety of Roberts’s representation had

occurred. So his argument about being unable to reach the client,

even if true, does not address his failures to communicate with her

throughout the representation.

                           Sanction Analysis

        In considering the appropriate sanction for these matters, the

Review Board applied the ABA Standards for Imposing Lawyer

Sanctions, see In the Matter of Morse, 266 Ga. 652, 653 (470 SE2d

232) (1996) (applying ABA Standards). Our review of the record

supports the Board’s conclusions in this regard, which we recount

here.

        To determine the appropriate sanction after a finding of lawyer

misconduct, the ABA Standards explain that courts should consider

                                    17
the duty violated, the lawyer’s mental state, the potential or actual

injury caused by the lawyer’s misconduct, and the existing

aggravating or mitigating factors. See ABA Standard 3.0. The

Review Board determined that Roberts violated his duty to the legal

system, under ABA Standard 6.0, and violated his duties to his

client, under Standard 4.0. As for Roberts’s mental state, the Review

Board concluded that Roberts knowingly and intentionally engaged

in the Rules-violating conduct in SDBD Nos. 6963 and 7027. The

Review Board also concluded that Roberts caused actual harm to his

clients in SDBD Nos. 6963 and 7027, including the award of fees

against the client in SDBD No. 6963.

     Moving to the factors in aggravation and mitigation, the

Review Board considered the following to be aggravating: that

Roberts has substantial experience in the practice of law; that he

had a dishonest or selfish motive; that his misconduct was part of a

pattern; that his misconduct involved multiple offenses; that he has

refused to acknowledge the wrongful nature of his conduct; that his

client in SDBD No. 7027 was a vulnerable victim; and that Roberts

                                 18
has demonstrated an indifference to making restitution. See ABA

Standard, 9.22 (b), (c), (d), (g), (h), (i) and (j). As for mitigating

factors, the Review Board agreed that Roberts had not been subject

to discipline before, see ABA Standard 9.32 (a), but it disagreed with

his assertions that he lacked a dishonest or selfish motive; that he

had made a full and free disclosure to the disciplinary authorities

and had demonstrated a cooperative attitude towards the

proceedings; that his character witness testimony was mitigating;

and that he had been prejudiced by a delay in the disciplinary

proceedings.

                              Conclusion

     Having considered the record, we agree that disbarment is the

appropriate sanction in this matter. As shown above, Roberts clearly

committed violations that support disbarment: violations of Rules

1.1 and 1.2 (a) in SDBD No. 6963, and violations of Rules 1.1, 1.2 (a),

and 1.3 in SDBD No. 7027.9 Together, these violations support



     9 Roberts also clearly committed lesser violations of Rule 1.4 in SDBD
No. 7027.

                                    19
disbarment, particularly given the actual harm to clients caused by

Roberts’s conduct in SDBD Nos. 6963 and 7027, multiple

aggravating factors, and only one factor—a lack of prior discipline—

in mitigation. See In the Matter of Lain, 311 Ga. 427 (857 SE2d 668)

(2021) (disbarring attorney for conduct including failing to appear

for scheduled court appearances without notifying the court in

advance, resulting in the court finding her in contempt and

assessing attorney fees against her and her client); In the Matter of

Hayes, 285 Ga. 400 (677 SE2d 132) (2009) (disbarring attorney who

failed to inform clients about status of case, that defendant made

motion for attorney fees and sanctions, or that attorney fees had

been assessed against them); In the Matter of Lenoir, 282 Ga. 311

(647 SE2d 572) (2007) (disbarring attorney for failing to file

pleadings on clients’ behalf or to adequately communicate with

clients).

     Thus, it is hereby ordered that the name of Grady Alexander

Roberts III be removed from the rolls of persons authorized to



                                 20
practice law in the State of Georgia. Roberts is reminded of his

duties under former Bar Rule 4-219 (c).

     Disbarred. All the Justices concur, except Peterson, P .J., not
participating.




                                21